            Case Case 20-2628, Document Document
                 1:20-cr-00080-RJA-JJM  49, 10/08/2020, 2948123,
                                                   48 Filed      Page1
                                                            10/08/20   of 11 of 1
                                                                     Page




MANDATE
                            United States Court of Appeals
                                                 FOR THE
                                          SECOND CIRCUIT
                                          _________________

           At a stated term of the United States Court of Appeals for the Second Circuit,
     held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the
     City of New York, on the 17th day of September, two thousand twenty.

     Present:
                   Dennis Jacobs,
                   Gerard E. Lynch,
                   Richard J. Sullivan,
                         Circuit Judges.

     United States of America

                                  Appellee,

                   v.                                                          No. 20-2628

     Courtland Renford

                                  Defendant-Appellant.



                   Defendant-Appellant appeals from the district court’s detention order pursuant to
     Fed. R. App. P. 9(a) and requests release pending trial.

                    IS HEREBY ORDERED that the district court’s detention order is AFFIRMED
     and the request for release pending trial is DENIED.

                                                 FOR THE COURT:
                                                 Catherine O’Hagan Wolfe, Clerk of Court




MANDATE ISSUED ON 10/08/2020
